Title: To Alexander Hamilton from Thomas Lloyd Moore, 28 September 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir,
            Camp Bristol Septr. 28th 1799
          
          I have had the honor of receiving your letters of the 19th. 20th. & 26th. Instant they shall be replied to in order. With  respect to the two Cadets I request a short time to make up my mind as to the proper characters to be selected. As to the Offices of   Inspector & Quarter Mr. I do not know of an Officer of my Regt. who can with propriety  be recommended for either of those stations as they seem to require (particularly the Inspectorship) a   knowledge of tacticts combined with military experience, and altho’ I have several promising young men there are none with me   exactly of that description and of those who are absent on the recruiting service I have very little   knowledge. But if on further trial any  Officers should be found with the proper requisites they shall  be pointed out to You. I now have to take notice of yours of the 26th. wherein You require some further information respecting the Affair of Cap. Johnston & Lt.  Sharp. It was mentioned in the news papers that this Duel was occasioned by a political dispute,  but this dispute did not originate between the Combatants. Upon Enquiry I find that  four of the Officers viz. Cap. Johnston  Lt. Sharp Lt. Irwin & Lt. Bard were passing the Evg. of the 11th. Instant in Lt. Sharps tent, that they drank to a state of Intoxication that at length a political dispute   arose between Cap. Johnston & Lt. Irwin which came to high words that Lt. Sharp interfered on the side of Lt. Irwin which drew on him the   resentment of Cap. Johnston most abusive language passed between Cap. Johnston & Lt. Sharp and a challenge ensued, the event You know. It was my  intention to arrest the three Survivors who were engaged in this scene, but as the exposure of the affair would  not do honor to the Regt. and as I have reason to expect better  behavour in future I have so far passed it over but not without severe reproof, nor without assembling the Officers of the  Regt. making such remarks & giving such advice as the occasion   prompted. Lt. Sharp was paymaster to the Regt. in consequence of his death I have agreeably to forms  pr— appointed Lt. Franklin to fill the vacancy I will thank You to confirm sd. appointment. I now have to request of You leave of absence for a few days in the beginning of the next month   in order that I may attend to some business in the vicinity of Phila. which is of great importance to me & if neglected will be  attended with heavy loss. I shall leave the Regt. under the command of  a careful Officer. Your answer on the latter subject I’ll thank You for as soon as convenient.
          I am Sir with great respect your obedt. servt.
          
            Thomas. L. Moore
            Lt. Col. commdg. 10 Reg.
          
        